FILED
                             NOT FOR PUBLICATION                            JUN 21 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



DOUGLAS PAUL DU MAURIER,                         No. 11-56568

               Plaintiff - Appellant,            D.C. No. 8:10-cv-01855-SJO-JCG

  v.
                                                 MEMORANDUM *
CITY OF LAGUNA BEACH; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                        for the Central District of California
                     S. James Otero, District Judge, Presiding

                              Submitted June 18, 2013 **

Before:        TALLMAN, M. SMITH, and HURWITZ, Circuit Judges.

       Douglas Paul Du Maurier appeals pro se from the district court’s summary

judgment in his 42 U.S.C. § 1983 action alleging constitutional violations in

connection with his arrest for disturbing another person by loud and unreasonable

noise, in violation of Section 415(2) of the California Penal Code. We have

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 28 U.S.C. § 1291. We review de novo summary judgment.

Luchtel v. Hagemann, 623 F.3d 975, 978 (9th Cir. 2010). We review for an abuse

of discretion the denial of a request to modify a scheduling order and the denial of

leave to amend. Zivkovic v. S. Cal. Edison Co., 302 F.3d 1080, 1087 (9th Cir.

2002). We affirm.

      The district court properly granted summary judgment for officers Lee and

MacDonald because Du Maurier failed to raise a genuine dispute of material fact as

to whether the officers’ use of force in arresting and handcuffing Du Maurier was

reasonable. See Graham v. Connor, 490 U.S. 386, 395-97 (1989) (claims of

excessive force during an arrest are analyzed under the Fourth Amendment’s

objective reasonableness standard); Luchtel, 623 F.3d at 980-83 & n.3 (granting

summary judgment for officers where the plaintiff resisted handcuffing, and

explaining that “the mere fact of consequent injury is not enough to establish

excessive force”).

      The district court did not abuse its discretion by denying Du Maurier’s

motions to modify the scheduling order and amend his complaint because Du

Maurier did not file the motions until after the expiration of the scheduling order

deadline, and he failed to show good cause for the delay. See Fed. R. Civ. P.

16(b)(4) (requiring “good cause” in order to modify a deadline in a scheduling


                                          2                                      11-56568
order); Johnson v. Mammoth Recreations, Inc., 975 F.2d 604, 608-09 (9th Cir.

1992) (the “good cause” standard of Rule 16 controls after a scheduling order

establishes the pleading timetable, and the inquiry turns primarily on the moving

party’s diligence).

      AFFIRMED.




                                         3                                   11-56568